Exhibit 10.18 Laclede Gas Company 3.00% First Mortgage Bonds due March 15, 2023 3.40% First Mortgage Bonds due March 15, 2028 Bond Purchase Agreement Dated August 3, 2012 Table of Contents Section Heading Page Section1. Authorization of Bonds 1 Section2. Sale and Purchase of Bonds 1 Section3. Closing 2 Section4. Conditions to Closing 2 Section4.1. Representations and Warranties 2 Section4.2. Performance; No Default 2 Section4.3. Compliance Certificates 3 Section4.4. Opinions of Counsel 3 Section4.5. Purchase Permitted by Applicable Law, Etc 3 Section4.6. Sale of Other Bonds 3 Section4.7. Payment of Special Counsel Fees 3 Section4.8. Private Placement Number 3 Section4.9. Changes in Corporate Structure 4 Section4.10. Funding Instructions 4 Section4.11. Additional Bond Requirements 4 Section4.12. Proceedings and Documents 4 Section5. Representations and Warranties of the Company 4 Section5.1. Organization; Power and Authority 4 Section5.2. Authorization, Etc 5 Section5.3. Disclosure 5 Section5.4. Organization and Ownership of Shares of Subsidiaries 5 Section5.5. Financial Statements; Material Liabilities 6 Section5.6. Compliance with Laws, Other Instruments, Etc 6 Section5.7. Governmental Authorizations, Etc 7 Section5.8. Litigation; Observance of Statutes and Orders 7 Section5.9. Taxes 7 Section5.10. Title to Property; Leases 7 Section5.11. Licenses, Permits, Etc 8 Section5.12. Compliance with ERISA 8 Section5.13. Private Offering by the Company 9 Section5.14. Use of Proceeds; Margin Regulations 9 Section5.15. Existing Indebtedness 9 Section5.16. Foreign Assets Control Regulations, Etc 10 Section5.17. Status under Certain Statutes 10 Section6. Representations of the Purchasers 10 -i- Section6.1. Purchase for Investment 10 Section6.2. Source of Funds 11 Section7. Information as to Company 12 Section7.1. Financial and Business Information 12 Section7.2. Officer’s Certificate 15 Section7.3. Visitation 15 Section 7.4. Compliance 16 Section8. Negative Covenants 16 Section8.1. Terrorism Sanctions Regulations 16 Section9. Registration; Exchange; Substitution of Bonds 16 Section9.1. Registration of Bonds 16 Section9.2. Transfer and Exchange of Bonds 17 Section9.3. Replacement of Bonds 17 Section10. Electronic Transfer 17 Section10.1. Electronic Transfer 17 Section11. Expenses, Etc 17 Section11.1. Transaction Expenses 17 Section11.2. Survival 17 Section12 Survival of Representations and Warranties; Entire Agreement 17 Section13. Amendment and Waiver 18 Section13.1. Requirements 18 Section13.2. Solicitation of Holders of Bonds 18 Section13.3. Binding Effect, Etc 19 Section13.4. Bonds Held by Company, Etc 19 Section14. Notices 19 Section15. Reproduction of Documents 20 Section16. Confidential Information 20 Section17. Substitution of Purchaser 21 Section18. Miscellaneous 22 Section18.1. Successors and Assigns 22 -ii- Section18.2. Accounting Terms 22 Section18.3. Severability 22 Section18.4. Construction, Etc 22 Section18.5. Counterparts 22 Section18.6. Governing Law 22 Section 18.7. Waiver of Jury Trial 22 -iii- Schedule A
